Plaintiff, as administrator of the estate of George E. Mead, deceased, brought suit against defendants to recover damages caused by the negligent killing of plaintiff's intestate. There was judgment for defendants and plaintiff appeals. At the time of the accident, plaintiff's decedent was driving westerly on Sixth street in the city of Monroe at a point where it intersects the Dixie highway, *Page 556 
a stop street. Defendant Fisk was driving south on Monroe avenue, which is the Dixie highway. Besides the driver in defendant's automobile there was but one eyewitness. The undisputed testimony shows plaintiff's decedent was driving westerly at approximately 35 miles an hour with his automobile, he did not stop at the stop street at its intersection with Sixth street, but proceeded without slacking his speed across that street, and the collision between the two automobiles resulting in the death of plaintiff's decedent occurred at this intersection. Had plaintiff's decedent observed the traffic law, stopped at the intersection, or had he been driving within the limits fixed by statute as to speed in driving automobiles (1 Comp. Laws 1929, § 4697), the accident would not have happened. Under the undisputed facts plaintiff's decedent was guilty of contributory negligence. The trial court was correct in directing a verdict for defendants.
Judgment affirmed, with costs.
CLARK, C.J., and McDONALD, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.